Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, corrections and amendments, see Applicant Remarks (pages 1-3, filed 09/28/2022), with respect to claims 1-12, have been fully considered. The cancelled claim 5 and the newly added claim 12 have been acknowledge by the Examiner. The amended claims 2-3 and 7-11 overcame the 35 U.S.C. §112(b) rejections. The amended claim 1 overcame the 35 U.S.C. §102(a) (1) rejection as anticipated by the prior art of record, PRUETT (US 20130239986 A1), previously presented in the Office Action filed on 07/25/2022. Therefore, this rejection along with the rejections of the dependent claims 2-4 and 6-11 are withdrawn. However, the Examiner introduces new grounds of rejection relying on the prior art of record. Upon careful consideration, new grounds of rejection for claims 1-4 and 6-12 under 35 U.S.C. 103 are defended by the Examiner in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over PRUETT (US 20130239986 A1) in view of BÄRTSCHI et al. (US 20200253704 A1), hereafter, Bartschi. 

Regarding claim 1, Pruett’s first embodiment, according to figure 1, teaches “An oral hygiene assembly for flossing and tongue scraping”; since Pruett’s first embodiment teaches a flossing head (36) for a powered device (Figure 1, member (36); [0038]) and a toothbrush head (600) capable of being connected to a powered device (Figure 19, member 600; [0052]). The Examiner notes that a toothbrush is capable of cleaning the tongue. Also, Pruett’s first embodiment teaches “a handle (14) being elongated wherein said handle (14) is configured to reach into a user's mouth (Figure 1, member 14; [0035]); a vibration unit (22) being integrated into said handle (14) (Figure 1, members 14 and 22; [0035]), said vibration unit (22) having an output shaft (32) extending outwardly from said handle (14), said output shaft (32) vibrating when said vibration unit (22) is turned on” (Figure 1, members 22, 14 and 32; [0036]). Additionally, Pruett’s first embodiment teaches “a plurality of heads”; since Pruett teaches a flossing head (36) (Figure 1, member (36); [0038]) and a toothbrush head (600) capable of connecting to a powered device, such as the powered device of figure 1 (Figure 19, member 600; [0052])., Pruett, also, teaches “a respective one of said heads (36 or 600) being removably attachable to said output shaft (32) of said vibration unit (22) such that said vibration vibrates said respective head (36 or 600) (Figures 1 and 19, members 36 and 600; [0038] and [0052]).
Pruett’s first embodiment discloses “a power button (26) being movably positioned on said handle (14), said power button being electrically coupled to said vibration unit, said power button turning said vibration unit on”; since Pruett’s first embodiment according to figure 1 discloses this limitation (Figure 1, members 26 and 14; [0036]); but Pruett’s first embodiment fails to disclose that said power button could be used for turning the device off. However, Pruett’s second embodiment, according to figure 6, discloses “a power button (126) being movably positioned on said handle (114), said power button being electrically coupled to said vibration unit, said power button turning said vibration unit on and off.” (Figure 6, members 126 and 114; [0044]). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruett’s first embodiment with the teachings of Pruett’s second embodiment to create Pruett’s Combined Embodiment, having a single button for turning the dental device on and off; since such modification would make it easier for a user to control the device; being this a case of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” (Please see MPEP 2143). 

Pruett’s Combined Embodiment fails to disclose the rest of the limitations as claimed. On the other hand, Bartschi teaches a dental electrical appliance for personal care includes a handle, wherein a vibration unit having an electric motor is arranged in the handle (Abstract). Also, Bartschi teaches and a cushion (1b) being coupled to said handle (1) and positioned around said power button (4), said cushion (1b) being soft such that it is configured for being comfortably gripped by the user (Figure 1, members 1, 1b and 4; [0491]). Additionally, Bartschi teaches a handle having an undulating shape (Examiner Figure 2/ Bartschi Figure 1c). 

Pruett and Bartschi are analogous to the claim invention, since they both are directed oral hygiene devices. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pruett’s Combine Embodiment with the teachings of Bartschi regarding a cushion being coupled to said handle and positioned around said power button, said cushion being soft; since such modifications would provide a particular good grip ([0491]). Also, it would have been obvious to modify Pruett with the teachings of Bartschi regarding the handle having an undulating shape, since such modification would have further enhanced the ergonomics of the handle, thus the handle rests more comfortably in the hand ([0501]).     

Regarding claim 2, Pruett’s Combined Embodiment/Bartschi teaches “wherein: said handle (14) has a lower end (18), an upper end (16) and an outer wall (20) extending therebetween”. Also, Pruett’s Combined Embodiment/Bartschi teaches “said lower end being rounded”; since Pruett discloses lower end being rounded (e.g. its circular) and flat; as best understood by the Examiner as shown in Fig. 1 of Pruett and in Examiner Figure 1/Pruett Figure 1. Pruett’s Combined Embodiment/Bartschi discloses “said upper end being flattened” (Examiner Figure 1/Pruett Figure 1). Pruett’s Combined Embodiment/Bartschi discloses “said outer wall undulating between said lower end and said upper end wherein said outer wall is configured to enhance the user's ability to grip said handle”; since Bartschi discloses a handle having an undulating shape (Examiner Figure 2/ Bartschi Figure 1c). Additionally, Pruett’s Combined Embodiment/Bartschi teaches “said handle being hollow (Figure 1, member 20 [0035]); and said output shaft (32) extends outwardly through said upper end (16) of said handle (14)” (Figure 1, members 32,16 and 14). 

    PNG
    media_image1.png
    688
    1166
    media_image1.png
    Greyscale









[AltContent: textbox (Figure 1. Examiner Figure 1/Pruett Figure 1.)]

    PNG
    media_image2.png
    380
    560
    media_image2.png
    Greyscale








[AltContent: textbox (Figure 2. Examiner Figure 2/Bartschi Figure 1c)]

Regarding claim 3, Pruett’s Combined Embodiment/Bartschi teaches “wherein each of said heads has a bottom end (40), said bottom end having a well (44) extending inwardly therein, said well in said respective head engaging said output shaft (32)” (Pruett: Figures 1 and 3, members 40, 44 and 32; [0038]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett’s Combined Embodiment/Bartschi in view of Moskovich (US 7607189 B2).

Regarding claim 4, Pruett’s Combined Embodiment/Bartschi discloses “wherein: said plurality of heads including a flossing head and a tongue scraping head”; since Pruett discloses a flossing head (36) (Figure 1, member (36); [0038]) and a tongue scraping head (600) (Figure 19, member 600; [0052]). The Examiner notes that a toothbrush is capable of cleaning the tongue. Also, Pruett’s Combined Embodiment/Bartschi discloses “said flossing head (Pruett: 36) including a pair fingers (Pruett: 54) being spaced apart from each other and a line (Pruett: 56) extending between said fingers wherein said line is configured to floss between teeth (Pruett: Figure 1, members 36, 54 and 56; [0039]). Additionally, Pruett’s Combined Embodiment/Bartschi discloses “and said tongue scraping head has a first surface being flattened (Examiner Figure 3/Pruett Figure 19). However, Pruett’s Combined Embodiment/Bartschi fails to disclose “said first surface being textured wherein said first surface is configured to scrape the user's tongue”.  

[AltContent: textbox (Figure 3. Figure 3. Examiner Figure 3/Pruett Figure 19.)]
    PNG
    media_image3.png
    612
    605
    media_image3.png
    Greyscale












Moskovich discloses an oral care implement including a handle and a head with a tongue cleanser (Abstract). Also, Moskovich discloses “said head having flat surface with a plurality of ridges that create a texture surface to clean the tongue” (Figure 1, col 2, lines 52-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruett’s Combined Embodiment/Bartschi with respect to the toothbrush disclosed by Pruett with Moskovich’s teachings of a toothbrush having a texture surface in the back of the surface containing the bristles; since such modification would make it possible to more effectively cleanse the tongue and other soft tissue of the mouth (col 2, lines 52-55).  Then, by taking the combine teachings of Pruett’s Combined Embodiment/Bartschi and Moskovich as a whole, Pruett’s Combined Embodiment/Bartschi/Moskovich teaches “said first surface being textured wherein said first surface is configured to scrape the user's tongue” (Moskovich: Figure 1, col 2, lines 52-55). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett’s Combined Embodiment/Bartschi in view of Hu et al. (US 10980410 B1); hereafter, Hu. 

Regarding claim 6, Pruett’s Combined Embodiment/Bartschi discloses “further comprising a power supply being integrated into said handle (14), said power supply being electrically coupled to said power button (126); since Pruett discloses a battery that powers the vibration mechanism, located inside the handle ([0035] - [0036]); but it fails to disclose the battery being rechargeable. Also, Pruett’s Combined Embodiment/Bartschi fails to disclose “a power port being recessed into said outer wall of said handle wherein said power port is configured to receive a charge cord, said power port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery”.

Hu discloses an electric oral hygiene device (Abstract). Hu discloses “said power supply comprising: at least one rechargeable battery (612) being positioned within said handle (170) (Figure 2, members 170, and Figure 6, member 612; col 3, lines 48-60). Hu discloses “said at least one rechargeable battery being electrically coupled to said power button”; since Hu discloses “a power button may be provided on the handle of the video toothbrush” (col 6, lines 9-14). Also, Hu discloses “a power port being recessed into said outer wall of said handle wherein said power port is configured to receive a charge cord”; since Hu discloses that the handle (170) “may include one or more port, such as an electric power port for charging and/or a universal serial bus (USB) port for wired communication and/or charging” (col 3, lines 48-60). Additionally, Hu discloses “said power port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery” (col 3, lines 48-60). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett’s Combined Embodiment/Bartschi’s teachings of being powered by a battery with Hu’s teachings of a dental device powered by a rechargeable battery, including an electric power port for charging since such modification would make it possible to avoid changing the batteries of the device often and would help prolong the useful life if the device; being this a case of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” (Please see MPEP 2143). 

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pruett’s Combined Embodiment in view of Moskovich, further in view of Bartschi, further in view of Hu.

Regarding claim 7, Pruett’s first embodiment, according to figure 1, teaches “An oral hygiene assembly for flossing and tongue scraping”; since Pruett teaches a flossing head (36) for a powered device (Figure 1, member (36); [0038]) and a toothbrush head (600) capable of being connected to a powered device (Figure 19, member 600; [0052]). The Examiner notes that a toothbrush is capable of cleaning the tongue. Also, Pruett’s first embodiment teaches “a handle (14) being elongated wherein said handle is configured to reach into a user's mouth” (Figure 1, member 14; [0035]). Pruett’s first embodiment discloses “said handle (14) having a lower end (18), an upper end (16) and an outer wall (20) extending therebetween” (Figure 1, members 14, 18, 16 and 20 [0035]). Pruett’s first embodiment discloses “said upper end being flattened” (Examiner Figure 1/Pruett Figure 1). Pruett’s first embodiment teaches “said handle being hollow (Figure 1, member 20 [0035]); a vibration unit (22) being integrated into said handle (14) (Figure 1, members 14 and 22; [0035]), said vibration unit having an output shaft (32) extending outwardly from said handle (14), said output shaft (32) vibrating when said vibration unit (22) is turned on, said output shaft (32) extending outwardly through said upper end (16) of said handle (14)” (Figure 1, members 22, 14, 32 and 16; [0036]). Pruett’s first embodiment teaches “a plurality of heads”; since Pruett teaches a flossing head (36) (Figure 1, member (36); [0038]) and a toothbrush head (600) capable of connecting to a powered device, such as the powered device of figure 1 (Figure 19, member 600; [0052]). Pruett’s first embodiment, also, teaches “a respective one of said heads being removably attachable to said output shaft (32) of said vibration unit (22) such that said vibration vibrates said respective head (36 or 600) (Figures 1 and 19, members 36 and 600; [0038] and [0052]), each of said heads having a bottom end (40), said bottom end having a well (44) extending inwardly therein, said well in said respective head engaging said output shaft (32) (Figures 1 and 3, members 40, 44 and 32; [0038]), said plurality of heads including a flossing head and a tongue scraping head”; since Pruett discloses a flossing head (36) (Figure 1, member (36); [0038]) and a tongue scraping head (600) (Figure 19, member 600; [0052]). The Examiner notes that a toothbrush is capable of cleaning the tongue. Pruett’s first embodiment discloses “said flossing head (36) including a pair fingers (54) being spaced apart from each other and a line (56) extending between said fingers (54) wherein said line (56) is configured to floss between teeth” (Figure 1, members 36, 54 and 56; [0039]). Pruett’s first embodiment discloses “said tongue scraping head having a first surface being flattened” (Examiner Figure 3/Pruett Figure 19). 

Additionally, Pruett’s first embodiment according to figure 1 discloses a power button (26) being movably positioned on said handle (14), said power button being electrically coupled to said vibration unit, said power button turning said vibration unit on” (Figure 1, members 26 and 14; [0036]), but Pruett first embodiment fails to disclose that said power button could be used for turning the device off. However, Pruett’s second embodiment according to figure 6 discloses “a power button (126) being movably positioned on said handle (114), said power button being electrically coupled to said vibration unit, said power button turning said vibration unit on and off.” (Figure 6, members 126 and 114; [0044]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett’s first embodiment according to figure 1 with the teachings of Pruett’s second embodiment according to figure 6 to create Pruett Combined Embodiment, having a single button for turning the dental device on and off; since such modification would make it easier for a user to control the device; being this a case of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” (Please see MPEP 2143). 

Pruett Combined Embodiment discloses “a power supply being integrated into said handle (14), said power supply being electrically coupled to said power button (126); since Pruett discloses a battery that powers the vibration mechanism, located inside the handle ([0035] - [0036]). However, Pruett Combined Embodiment fail to teach the rest of the limitations as claimed. 

Moskovich discloses an oral care implement including a handle and a head with a tongue cleanser (Abstract). Also, Moskovich discloses “said head having flat surface with a plurality of ridges that create a texture surface to clean the tongue” (Figure 1, col 2, lines 52-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Pruett’s Combined Embodiment with Moskovich’s teachings of a toothbrush having a texture surface in the back of the surface containing the bristles; since such modification would make it possible to cleanse the tongue and other soft tissue of the mouth (col 2, lines 52-55). Then, by taking the combine teachings of Pruett Combined Embodiment and Moskovich as a whole, Pruett Combined Embodiment/Moskovich teaches “said first surface being textured wherein said first surface is configured to scrape the user's tongue” (Moskovich: Figure 1, col 2, lines 52-55). 

However, Pruett Combined Embodiment/Moskovich fail to teach the rest of the limitations as claimed. On the other hand, Bartschi teaches a dental electrical appliance for personal care includes a handle, wherein a vibration unit having an electric motor is arranged in the handle (Abstract). Also, Bartschi teaches and a cushion (1b) being coupled to said handle (1) and positioned around said power button (4), said cushion (1b) being soft such that it is configured for being comfortably gripped by the user (Figure 1, members 1, 1b and 4; [0491]). Additionally, Bartschi teaches a handle having an undulating shape (Examiner Figure 2/ Bartschi Figure 1c).  

Pruett’s Combined Embodiment/Moskovich and Bartschi are analogous to the claim invention, since they both are directed oral hygiene devices. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pruett Combined Embodiment/Moskovich with the teachings of Bartschi regarding a cushion being coupled to said handle and positioned around said power button, said cushion being soft; since such modifications would provide a particular good grip ([0491]). Also, it would have been obvious to modify Pruett with the teachings of Bartschi regarding the handle having an undulating shape, since such modification would have further enhanced the ergonomics of the handle, thus the handle rests more comfortably in the hand ([0501]).     
 
Pruett’s Combined Embodiment/Moskovich/Bartschi fails to disclose the rest of the limitations as claimed. However, Hu discloses an electric oral hygiene device (Abstract). Hu discloses “said power supply comprising: at least one rechargeable battery (612) being positioned within said handle (170) (Figure 2, members 170, and Figure 6, member 612; col 3, lines 48-60). Hu discloses “said at least one rechargeable battery being electrically coupled to said power button”; since Hu discloses “a power button may be provided on the handle of the video toothbrush” (col 6, lines 9-14). Also, Hu discloses “a power port being recessed into said outer wall of said handle wherein said power port is configured to receive a charge cord”; since Hu discloses that the handle (170) “may include one or more port, such as an electric power port for charging and/or a universal serial bus (USB) port for wired communication and/or charging” (col 3, lines 48-60). Additionally, Hu discloses “said power port being electrically coupled to said at least one rechargeable battery for charging said at least one rechargeable battery” (col 3, lines 48-60). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett’s Combined Embodiment/Moskovich/Bartschi’s teachings of being powered by a battery with Hu’s teachings of a dental device powered by a rechargeable battery, including an electric power port for charging since such modification would make it possible to avoid changing the batteries of the device often and would help prolong the useful life if the device; being this a case of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” (Please see MPEP 2143). 

Regarding claim 8-9, Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu discloses “wherein said lower end (Pruett: 18) of said handle (Pruett: 14) is flattened (Pruett: Figure 1, member 18 and Examiner Figure 1/Pruett Figure 1, see explanation above in the rejection of claim 1), said outer wall flaring outwardly adjacent to said lower end (Examiner Figure 2/Bartschi Figure 1c) Additionally, Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu discloses “said lower end is configured to rest on a support surface”; since the flattened lower end disclosed by Pruett Combined Embodiment has the necessary structure to be capable of rest on a support surface (Pruett: Figure 1 and Examiner Figure 1/Pruett Figure 1).  
Regarding claim 12, Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu discloses “wherein said-lower end (Pruett: 18) is rounded”; since Pruett discloses lower end being rounded (e.g. its circular) and flat; as best understood by the Examiner as shown in Fig. 1 of Pruett and in Examiner Figure 1/Pruett Figure 1. Also, Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu discloses “said outer wall undulating between said lower end and said upper end wherein said outer wall is configured to enhance the user's ability to grip said handle”; since Bartschi teaches a handle having an undulating shape (Examiner Figure 2/ Bartschi Figure 1c) and that the shape of the handle would enhanced the ergonomics of the handle, thus the handle rests more comfortably in the hand ([0501]).      

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu in view of KOHLER (WO 2019191290 A1). 

Regarding claims 10-11, Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu discloses an output shaft (Pruett: 32) of the vibration unit (Pruett: 22) extending through the upper end (Pruett: 16) of the handle (Pruett: 14) (Pruett: Figure 1, members 32, 18, 16 and 14; [0038]). Also, Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu discloses a plurality of heads; for instance, a flossing head (Pruett: 36) for a powered device (Pruett: Figure 1, member (36); [0038]) and a toothbrush head (Pruett: 600) capable of being connected to a powered device (Pruett: Figure 19, member 600; [0052]). Additionally, Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu discloses each of said heads (Pruett: 36 or 600) is attachable to said output shaft (Pruett: 32) of the vibration unit (Pruett: 22) (Pruett: Figure 1, members 36, 600, and 32; [0035] - [0038]).  However, Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu does not teach wherein the lower end has a second output shaft connected to a second vibration unit, wherein the heads are attachable to the first and second output shafts as required.

On the other hand, Kohler teaches an oral hygiene device that has removable heads; the device having said heads attachable to both sides of a handle (Figure 5; [0038]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu’s teachings of a powered single headed device with the teachings of Kohler’s double headed device; since such modification would make the device more versatile and allow a user to modify the type of dental heads (tools) being used according to a user’s preferences ([0037]). 

Therefore, by taking the combined teachings of Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu and Kohler as a whole, Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu/Kohler teaches “wherein a pair of said vibration units is provided, said output shaft of each of said vibration units extending through a respective one of said lower end and said upper end of said handle and each of said heads is attachable to said output shaft of a respective one of said vibration units”; since the resultant duplicated structure would result in the dual heads, vibrators and shafts necessary to reject the limitations. The teachings of Kohler would motivate one of ordinary skill in the art to duplicate the assembly of Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu, which comprises the head, vibrator and shaft. The Examiner notes that such modification would merely involve a duplication of the known parts of the device, for example the vibration unit and output shaft, which has been held to be within the skill of the ordinary artisan. Therefore, it additionally would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Pruett’s Combined Embodiment/Moskovich/Bartschi/Hu/Kohler to include a second vibration unit and second shaft at the lower end, configured to receive the heads, as such modification would merely involve the duplication of known parts of a device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144.04).  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772